Exhibit 10.1
INDEMNIFICATION AGREEMENT
          This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered
into this ____ day of _____________, 201_ (the “Effective Date”) by and between
Mindspeed Technologies, Inc., a Delaware corporation (the “Company”), and
[                    ] (the “Indemnitee”).
          WHEREAS, the Company believes it is essential to retain and attract
qualified directors and officers;
          WHEREAS, the Indemnitee is a director and/or officer of the Company;
          WHEREAS, both the Company and the Indemnitee recognize the increased
risk of litigation and other claims being asserted against directors and
officers of public companies;
          WHEREAS, the Company’s Bylaws (the “Bylaws”) require the Company to
indemnify and advance expenses to its directors and officers to the extent
permitted by the DGCL (as hereinafter defined);
          [WHEREAS, the Indemnitee has been serving and intends to continue
serving as a director and/or officer of the Company in part in reliance on the
Bylaws; and] 1
          WHEREAS, in recognition of the Indemnitee’s need for: (i) substantial
protection against personal liability, based on the Indemnitee’s reliance on the
Bylaws; (ii) specific contractual assurance that the protection promised by the
Bylaws will be available to the Indemnitee, regardless of, among other things,
any amendment to or revocation of the Bylaws or any change in the composition of
the Company’s Board of Directors (the “Board”) or acquisition transaction
relating to the Company and (iii) an inducement to continue to provide effective
services to the Company as a director and/or officer thereof, the Company wishes
to provide for the indemnification of the Indemnitee and to advance expenses to
the Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement and, to the extent insurance is maintained by the Company, to provide
for the continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies; [and]
          [WHEREAS, the Indemnitee is relying upon the rights afforded under
this Agreement in accepting Indemnitee’s position as a director, officer or
employee of the Company;]2
          NOW, THEREFORE, in consideration of the premises contained herein and
of the Indemnitee continuing to serve the Company directly or, at its request,
with another enterprise, and intending to be legally bound hereby, the parties
hereto agree as follows:
          1.            Certain Definitions.
                         (a)         “Change in Control” means any of the
following occurring at any time after the distribution of the shares of capital
stock of the Company to the holders of capital stock of Conexant Systems, Inc.
(the “Distribution”):
                                      (i)            The acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either: (a) the
then outstanding shares of common stock of the Company (the “Outstanding
Corporation Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this Section 1(a)(i), the following
acquisitions shall not constitute a Change in Control: (v) any acquisition
directly from the Company; (w) any acquisition by the Company; (x) any
acquisition by Conexant Systems, Inc.; (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company, Conexant
Systems, Inc. or any
 

1   Include if the Indemnitee is not a new officer/director.   2   Include if
the Indemnitee is a new officer/director.

1



--------------------------------------------------------------------------------



 



corporation controlled by the Company or Conexant Systems, Inc. or (z) any
acquisition pursuant to a transaction which complies with clauses (a), (b) and
(c) of Section 1(a)(iii) of this subsection; or
                                      (ii)          Individuals who, as of the
date of the Distribution, constitute the Board of Directors (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to that date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or
                                      (iii)          Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company or the acquisition of assets of
another entity (a “Corporate Transaction”), in each case, unless, following such
Corporate Transaction: (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be; (b) no Person (excluding Conexant Systems, Inc., any employee
benefit plan (or related trust) of the Company, of Conexant Systems, Inc. or of
such corporation resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Corporate Transaction and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Corporate Transaction; or
                                      (iv)          Approval by the Company’s
stockholders of a complete liquidation or dissolution of the Company.
                         (b)         “DGCL” shall mean the General Corporation
Law of the State of Delaware, as the same exists or may hereafter be amended or
interpreted; provided, however, that in the case of any such amendment or
interpretation, only to the extent that such amendment or interpretation permits
the Company to provide broader indemnification rights than were permitted prior
thereto.
                         (c)         “Expense” shall mean attorneys’ fees and
all other direct or indirect costs, expenses and obligations of any type paid or
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing for any of the foregoing,
any Proceeding relating to any Indemnifiable Event.
                         (d) “Indemnifiable Event” shall mean any event or
occurrence that takes place either prior to or after the execution of this
Agreement, related to the fact that the Indemnitee is or was a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee, or agent of another corporation, including a
subsidiary of the Company, or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan, its
participants or beneficiaries, including as deemed fiduciary thereto, or by
reason of anything done or not done by the Indemnitee in any such capacity.
                         (e)         “Liabilities” shall mean liabilities and
losses (including judgments, fines, excise taxes or penalties under the Employee
Retirement Income Security Act of 1974, and amounts paid or to be paid in
settlement, and any interest, assessments, or other charges imposed thereon, and
any federal, state, local, or foreign

2



--------------------------------------------------------------------------------



 



taxes imposed on any director or officer as a result of the actual or deemed
receipt of any payments under this Agreement), collectively.
                         (f)         “Proceeding” shall mean any threatened,
pending or completed action, suit, any investigation or proceeding, and any
appeal thereof, whether civil, criminal, administrative or investigative and/or
any inquiry or investigation (whether formal or informal), whether conducted by
the Company or any other party, that the Indemnitee in good faith believes might
lead to the institution of any such action.
                         (g)         “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board or any other person or body appointed by the Board (including the special
independent counsel referred to in Section 6) who is not a party to the
particular Proceeding with respect to which the Indemnitee is seeking
indemnification.
               2.        Indemnification. In the event the Indemnitee was or is
a party to or is involved (as a party, witness, or otherwise) in any Proceeding
by reason of (or arising in part out of) an Indemnifiable Event, whether the
basis of the Proceeding is the Indemnitee’s alleged action in an official
capacity as a director or officer or in any other capacity while serving as a
director or officer, the Company shall indemnify the Indemnitee to the fullest
extent permitted by the DGCL against any and all Expenses and Liabilities
reasonably incurred or suffered by such person in connection with such
Proceeding. The Company shall provide indemnification pursuant to this Section 2
as soon as practicable, but in no event later than 30 days after it receives
written demand from the Indemnitee. Notwithstanding anything in this Agreement
to the contrary and except as provided in Section 5 below, the Indemnitee shall
not be entitled to indemnification pursuant to this Agreement (i) in connection
with any Proceeding initiated by the Indemnitee against the Company or any
director or officer of the Company unless the Company has joined in or consented
to the initiation of such Proceeding or (ii) on account of any suit in which
judgment is rendered against the Indemnitee pursuant to Section 16(b) of the
Exchange Act or similar provisions of state statutory law or common law for an
accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company.
               3.        Advancement of Expenses. The Company shall advance
Expenses to the Indemnitee within 30 business days of such request (an “Expense
Advance”); provided, however, that if required by applicable corporate laws such
Expenses shall be advanced only upon delivery to the Company of an undertaking
in substantially the form attached hereto as Exhibit A by or on behalf of the
Indemnitee to repay such amount if it is ultimately determined that the
Indemnitee is not entitled to be indemnified by the Company; and provided
further, that the Company shall make such advances only to the extent permitted
by law. Indemnitee shall have the right to advancement by the Company, prior to
the final adjudication of any Proceeding, of any and all Expenses relating to,
arising out of or resulting from such Proceeding, paid or incurred by
Indemnitee. The right to advances under this Section 3 shall in all events
continue until final disposition of any Proceeding, including any appeal
therein. Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct. Advances shall be made without regard
to Indemnitee’s ability to repay. Advances shall be made without regard to
Indemnitee’s ultimate entitlement to be indemnified, held harmless or exonerated
under the other provisions of this Agreement. Advances shall include any and all
reasonable Expenses incurred pursuing a Proceeding to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed.
               4.        Review Procedure for Indemnification. Notwithstanding
the foregoing: (i) the obligations of the Company under Sections 2 and 3 above
shall be subject to the condition that the Reviewing Party shall not have
determined (in a written opinion, in any case in which the special independent
counsel referred to in Section 6 hereof is involved) that the Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) the obligation
of the Company to make an Expense Advance pursuant to Section 3 above shall be
subject to the condition that, if, when and to the extent that the Reviewing
Party determines that the Indemnitee would not be permitted to be so indemnified
under applicable law, the Company shall be entitled to be reimbursed by the
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if the Indemnitee has commenced legal
proceedings in a court of competent jurisdiction pursuant to Section 5 below to
secure a determination that the Indemnitee should be indemnified under
applicable law, any determination made by the Reviewing Party that the
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and the Indemnitee shall not be required to reimburse the Company
for any

3



--------------------------------------------------------------------------------



 



Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or have
lapsed). The Indemnitee’s obligation to reimburse the Company for Expense
Advances pursuant to this Section 4 shall be unsecured and no interest shall be
charged thereon. The Reviewing Party shall be selected by the Board, unless
there has been a Change in Control, other than a Change in Control which has
been approved by a majority of the Company’s Board who were directors
immediately prior to such Change in Control, in which case the Reviewing Party
shall be the special independent counsel referred to in Section 6 hereof. If the
person or persons so empowered to make a determination pursuant to this
Section 4 shall have failed to make the requested determination within 90 days
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere or its equivalent, or other disposition
or partial disposition of any Proceeding or any other event that could enable
the Company to determine Indemnitee’s entitlement to indemnification, the
requisite determination that Indemnitee is entitled to indemnification shall be
deemed to have been made.
               5.        Enforcement of Indemnification Rights. If the Reviewing
Party determines that the Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, or if the Indemnitee has
not otherwise been paid in full pursuant to Sections 2 and 3 above within 30
business days after a written demand has been received by the Company, the
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper to recover the unpaid amount of the demand (an “Enforcement Proceeding”)
and, if successful in whole or in part, the Indemnitee shall be entitled to be
paid any and all Expenses in connection with such Enforcement Proceeding. The
Company hereby consents to service of process for such Enforcement Proceeding
and to appear in any such Enforcement Proceeding. Alternatively, Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within one hundred eighty days following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 5, and, if successful in whole or in part, the
Indemnitee shall be entitled to be paid any and all Expenses in connection with
such arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration. Any determination by the Reviewing
Party otherwise shall be conclusive and binding on the Company and the
Indemnitee.
               6.        Change in Control. The Company agrees that if there is
a Change in Control of the Company, other than a Change in Control which has
been approved by a majority of the Company’s Board who were directors
immediately prior to such Change in Control, then with respect to all matters
thereafter arising concerning the rights of the Indemnitee to indemnity payments
and Expense Advances under this Agreement or any other agreement or under
applicable law or the Company’s Certificate of Incorporation or Bylaws now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from special independent counsel selected
by the Indemnitee and approved by the Company, which approval shall not be
unreasonably withheld. Such special independent counsel shall not have otherwise
performed services for the Company or the Indemnitee, other than in connection
with such matters, within the last five years. Such independent counsel shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement. Such counsel, among other things, shall render its
written opinion to the Company and the Indemnitee as to whether and to what
extent the Indemnitee would be permitted to be indemnified under applicable law.
The Company agrees to pay the reasonable fees of the special independent counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or the engagement of special independent
counsel pursuant to this Agreement.
               7.        Security. To the extent requested by the Indemnitee and
approved by the Board of Directors, the Company may at any time and from time to
time provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank line of credit, funded trust or other collateral.
Any such security, once provided to the Indemnitee, may not be revoked or
released without the prior written consent of the Indemnitee.
               8.        Partial Indemnity. If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses and Liabilities, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion thereof to which

4



--------------------------------------------------------------------------------



 



the Indemnitee is entitled. Moreover, notwithstanding any other provision of
this Agreement, to the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Proceedings relating in whole or in
part to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Expenses incurred in connection therewith. In connection with any
determination by the Reviewing Party or otherwise as to whether the Indemnitee
is entitled to be indemnified hereunder, the burden of proof shall be on the
Company to establish that the Indemnitee is not so entitled. For the purpose of
this Section 8, Indemnitee will be deemed to have been “successful on the
merits” upon termination of any Proceeding or of any claim, issue or matter
therein, by the winning of a motion to dismiss (with or without prejudice),
motion for summary judgment or settlement (with or without court approval).
               9.         Contribution. If the indemnification provided for in
Section 2 above for any reason is held by a court of competent jurisdiction to
be unavailable to an Indemnitee in respect of any losses, claims, damages,
expenses or liabilities referred to therein, then the Company, in lieu of
indemnifying Indemnitee thereunder, shall contribute to the amount paid or
payable by Indemnitee as a result of such losses, claims, damages, expenses or
liabilities: (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. In connection with the registration of the Company’s
securities, the relative benefits received by the Company and the Indemnitee
shall be deemed to be in the same respective proportions that the net proceeds
from the offering (before deducting expenses) received by the Company and the
Indemnitee, in each case as set forth in the table on the cover page of the
applicable prospectus, bear to the aggregate public offering price of the
securities so offered. The relative fault of the Company and the Indemnitee
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or the
Indemnitee and the parties’ relative intent, knowledge, access to information
and opportunity. No person found guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act of 1933, as amended) shall be
entitled to contribution from any person who was not found guilty of such
fraudulent misrepresentation.
               10.         Presumption of Entitlement. In making any
determination concerning Indemnitee’s right to indemnification, there shall be a
presumption that Indemnitee has satisfied the applicable standard of conduct,
and the Company may overcome such presumption only by its adducing evidence to
the contrary. Any determination concerning Indemnitee’s right to indemnification
that is adverse to Indemnitee may be challenged by the Indemnitee in the Court
of Chancery of the State of Delaware. No determination by the Company (including
without limitation by its directors or any Independent Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.
               11.         Selection of Counsel. With respect to any Proceeding
as to which Indemnitee notifies the Company of the commencement thereof, the
Company will be entitled to participate in the Proceeding at its own expense and
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any Proceeding, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently incurred by Indemnitee
in connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from the Company of its assumption of the defense shall be
at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company; (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of the Proceeding; (iii) after a Change in Control, the
employment of counsel by Indemnitee has been approved by the independent counsel
appointed pursuant to Section 6 hereof or (iv) the Company shall not in fact
have employed counsel to assume the defense of such Proceeding, in each of which
cases all Expenses of the Proceeding shall be borne by the Company. The Company
shall not be entitled to assume the defense of any Proceeding brought by or on
behalf of the Company, or as to which Indemnitee shall have made the
determination provided for in (ii) above or under the circumstances provided for
in (iii) and (iv) above.

5



--------------------------------------------------------------------------------



 



               12.         Set-Off. The Company’s obligation to indemnify, hold
harmless, exonerate or advance Expenses hereunder to an Indemnitee who is or was
serving at the request of the Company as a director, officer, employee, or agent
of another corporation or of a partnership, joint venture, trust or other
enterprise, including service with respect to an employee benefit plan, its
participants or beneficiaries, including as deemed fiduciary thereto, shall be
reduced by any amount Indemnitee has actually received as indemnification, hold
harmless or exoneration payments or advancement of expenses from the Company,
other corporation, partnership, joint venture, trust or other enterprise, as
applicable. Notwithstanding any other provision of this Agreement to the
contrary: (i) Indemnitee shall have no obligation to reduce, offset, allocate,
pursue or apportion any indemnification, hold harmless, exoneration,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (ii) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued, as applicable, any
indemnification, advancement, hold harmless, exoneration, contribution or
insurance coverage rights against any person or entity other than the Company.
               13.         Non-Exclusivity. The rights of the Indemnitee
hereunder shall be in addition to any other rights the Indemnitee may have under
any statute, provision of the Company’s Certificate of Incorporation or Bylaws,
vote of stockholders or disinterested directors or otherwise, both as to action
in an official capacity and as to action in another capacity while holding such
office. To the extent that a change in the DGCL permits greater indemnification
by agreement than would be afforded currently under the Company’s Certificate of
Incorporation and Bylaws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.
               14.         Liability Insurance. For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Indemnifiable Event,
the Company shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company. If, at the time
of the receipt of a notice of a claim pursuant to the terms hereof, the Company
has directors’ and officers’ liability insurance in effect, the Company shall
give prompt notice of the Indemnifiable Event to the insurers in accordance with
the procedures set forth in the respective policies.
               15.         Settlement of Claims. The Company shall not be liable
to indemnify the Indemnitee under this Agreement (a) for any amounts paid in
settlement of any action or claim effected without the Company’s written
consent, which consent shall not be unreasonably withheld; or (b) for any
judicial award if the Company was not given a reasonable and timely opportunity,
at its expense, to participate in the defense of such action. The Company shall
be permitted to settle any action except that it shall not settle any action or
claim in any manner which would impose any penalty or limitation on the
Indemnitee without Indemnitee’s written consent, which may be given or withheld
in Indemnitee’s sole discretion.
               16.         No Presumption. For purposes of this Agreement, to
the fullest extent permitted by law, the termination of any Proceeding, action,
suit or claim, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.
               17.         Period of Limitations. No legal action shall be
brought and no cause of action shall be asserted by or on behalf of the Company
or any affiliate of the Company against the Indemnitee, the Indemnitee’s spouse,
heirs, executors or personal or legal representatives after the expiration of
two years from the date of accrual of such cause of action, or such longer
period as may be required by state or federal law under the circumstances, and
any claim or cause of action of the Company or its affiliate shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.
               18.         Amendment of this Agreement. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor

6



--------------------------------------------------------------------------------



 



shall such waiver constitute a continuing waiver. Except as specifically
provided herein, no failure to exercise or any delay in exercising any right or
remedy hereunder shall constitute a waiver thereof.
               19.         Primacy of Indemnification. Notwithstanding that the
Indemnitee may have certain rights to indemnification, advancement of expenses
and/or insurance provided by other persons (collectively, the “Other
Indemnitors”), the Company: (i) shall be the indemnitor of first resort (i.e.,
its obligations to the Indemnitee are primary and any obligation of the Other
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Indemnitee are secondary); and
(ii) shall required to advance the full amount of expenses incurred by the
Indemnitee and shall be liable for the full amount of all Expenses, without
regard to any rights the Indemnitee may have against any of the Other
Indemnitors. No advancement or payment by the Other Indemnitors on behalf of the
Indemnitee with respect to any claim for which the Indemnitee has sought
indemnification from the corporation shall affect the immediately preceding
sentence, and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Indemnitee against the Company. The Company and the Indemnitee
agree that the Other Indemnitors are express third party beneficiaries of the
terms of this Section 19.
               20.         Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee (other than against the Other
Indemnitors), who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
               21.         No Duplication of Payments. Except as otherwise set
forth in Section 19 above, the Company shall not be liable under this Agreement
to make any payment in connection with any claim made against Indemnitee to the
extent the Indemnitee has otherwise actually received payment (under any
insurance policy, Bylaw, vote, agreement or otherwise) of the amounts otherwise
indemnifiable hereunder.
               22.         Binding Effect. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company or of any other enterprise at the Company’s request.
               23.         Severability. The provisions of this Agreement shall
be severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) is held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
               24.         Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such State without giving
effect to the principles of conflicts of laws.
               25.         Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
               26.         Notices. All notices, demands and other
communications required or permitted hereunder shall be made in writing and
shall be deemed to have been duly given if delivered by hand, against receipt,
or mailed, postage prepaid, certified or registered mail, return receipt
requested, and addressed to the Company at:

7



--------------------------------------------------------------------------------



 



Mindspeed Technologies, Inc.
4000 MacArthur Boulevard, East Tower
Newport Beach, California 92660
Attn: Secretary
          and to the Indemnitee at:
                                   
                                   
                                   
                                   
          Notice of change of address shall be effective only when done in
accordance with this Section. All notices complying with this Section shall be
deemed to have been received on the date of delivery or on the third business
day after mailing.
[remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement as of the day first set forth above.

            THE COMPANY:

MINDSPEED TECHNOLOGIES, INC.
      By:     
 
      Name:     
 
      Title:     
 
          INDEMNITEE:
          Signature         Print Name:         
 
 

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF UNDERTAKING
The undersigned is the Indemnitee as defined in that certain Indemnification
Agreement dated _________________ between the undersigned and Mindspeed
Technologies, Inc. (the “Indemnification Agreement”). Capitalized terms not
otherwise defined herein shall have the meanings give in such agreement.
As a condition to receiving Expense Advances, Indemnitee agrees that, if, when
and to the extent that a final judicial determination is made that Indemnitee
would not be permitted to be so indemnified under applicable law, the Indemnitee
shall reimburse the Company, without interest, for all amounts theretofore paid
by the Company to Indemnitee pursuant to the Indemnification Agreement within
90 days of the Company’s demand, but only to the extent that Indemnitee is
ultimately found not to be entitled to be indemnified by the Company under the
terms of the Indemnification Agreement, the charter documents of the Company
(including its organizing documents and bylaws) and applicable state law.
This undertaking is intended to meet, and shall be construed to meet, any
requirements for an undertaking that may be a condition precedent to the
undersigned due receipt of the advancement of legal fees, pursuant to any
relevant state or corporate law; moreover, this undertaking shall not be
construed as extending beyond those requirements.
This Agreement shall not affect in any manner rights which Indemnitee may have
against the Company, any insurer or any other person to seek indemnification for
or reimbursement of any expenses referred to herein or any judgment which may be
rendered in any litigation or proceeding.

     
Date:                                         
                                                               
[Indemnitee]

10